Citation Nr: 0501274	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  98-13 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, on 
either a direct basis or as secondary to service-connected 
depression.

3.  Entitlement to service connection for a back condition.  

4.  Entitlement to service connection for a bilateral leg 
condition.

5.  Entitlement to service connection for a bilateral foot 
condition.

6.  Entitlement to service connection for a bilateral eye 
condition.

7.  Entitlement to service connection for a right arm 
condition.

WITNESSES AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

Michael Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to October 1945.  He also had several years of duty in the 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In May 2000, a hearing was held before the 
undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).

The case was REMANDED by the undersigned Veterans Law Judge 
in January 2001 to cure certain procedural defects.  In May 
2003, the case was returned to the Board for appellate 
review.

The Board notes that the issues of entitlement to service 
connection for hearing loss and service connection for a 
sinus condition were previously remanded by the Board in 
January 2001.  Both claims, however, were subsequently 
granted by the RO in October 2002.  Because these claims were 
granted in full, they are no longer before the Board on 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

On June 6, 2001, a letter was sent to the veteran to notify 
him of the information and medical or lay evidence that is 
necessary to substantiate is various claims.  This letter did 
not, however, as required by 38 C.F.R. § 3.159(b), request 
that he provide any evidence in his possession that pertains 
to his claims.  Accordingly, because of this defect, a remand 
is required to ensure that all notification requirements 
established by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
has been satisfied.  See also Pelegrini v. Principi, 18 
Vet.App. 112, 120-21 (2004).  

The veteran has reported receiving medical care at the 
Birmingham VA Medical Center (VAMC) from approximately 1981 
to 1985, and again in 1997.  While an attempt was made to 
obtain these records, the VAMC in response only provided 
records dating from 1997 onwards.  No follow-up attempt was 
made to obtain the records dating from the 1980's.  
Consequently, a remand is required to make an additional 
attempt to obtain these records.  See 38 U.S.C. § 5103A(b)(3) 
("Whenever the Secretary attempts to obtain records from a 
Federal Department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.")  

The veteran reports that he has been receiving treatment for 
his claimed conditions from military medical facilities since 
the time of his discharge from active duty.  Specifically, 
the veteran reports receiving treatment at the Ft. Worth Army 
Air Force Base (now Carswell Air Force Base) shortly after 
his discharge from service in 1945.  He also states that he 
has been receiving medical care for his various disabilities 
through the Lyster Army Hospital at Ft. Rucker since 
approximately 1967.  There is no indication that any attempt 
has been made to obtain the veteran's medical records from 
either of these facilities.

The veteran has reported receiving treatment from Dr. L. 
Dwight Baker, Jr., Dothan, Alabama, and Dr. William Owen, 
Jr., Dothan, Alabama.  The RO sent a request for records to 
both of these physicians on May 28, 2002, but there is no 
evidence a response was received from either of them.  No 
follow-up attempt was made to again request the records.  
Accordingly, a remand is required.  See 38 C.F.R. 
§ 3.159(c)(1).

The veteran also has reported receiving treatment from Dr. 
Gregory A. Johns, Dr. David Pope, Dr. Carole L. Johnson, Dr. 
Charles N. Moulthrop, and Dr. James A. Robeson.  The RO sent 
a request to the veteran on November 27, 2001, to provide an 
authorization for the release of records from each of these 
physicians to VA.  It does not appear from a review of the 
record that the veteran ever responded to this request.  As a 
result, an additional request should be made to the veteran 
to provide an authorization for the release of the treatment 
records from each of the physicians.  In that regard, it is 
noted that a claimant must cooperate fully with VA's 
reasonable efforts to obtain records from private physicians, 
and unless the veteran provides the necessary release of 
records authorizations no further efforts will be made to 
obtain the treatment records from these physicians.  See 
38 C.F.R. § 3.159(c)(1)(i)-(ii).  

The veteran has currently diagnosed disabilities of the back, 
legs, and feet.  A review of his service medical records 
reveals that the veteran, who was a combat veteran, was 
involved in an airplane crash during service during which he 
sustained injuries to the right buttock, both knees, and the 
left hand.  Other service medical records also reflect a 
diagnosis of pes planus, as well as a diagnosis of a left 
foot injury in 1954, possibly while serving in the Army 
Reserve.  An August 2002, VA examination report reflects, 
among other things, a diagnosis of various back disabilities.  
As to etiology of the back condition, the examiner simply 
noted that this and other "claimed medical problems" were 
"not service related."  No supporting analysis or rationale 
was provided, including discussion of the possible 
relationship of the current back condition to the in-service 
plane crash.  An opinion on medical etiology has never been 
provided with respect to the leg and feet conditions.  For 
these reasons, on remand, an additional examination is 
required for the back, legs, and feet that includes a request 
for an opinion on the etiology of each of these conditions, 
in accordance with 38 C.F.R. § 3.159(c)(4)



Accordingly, this case is REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should send the veteran an 
additional VCAA duty to notify letter that 
fully complies with the requirements of 
both  38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include requesting the 
veteran to submit any evidence in his 
possession that pertains to his claims.  

2.  The AOJ should obtain the veteran's 
complete medical records from the 
Birmingham VA Medical Center from 1981 
onwards.  

3.  The AOJ should attempt to obtain 
copies of the veteran's complete medical 
records from Carswell Air Force Base 
(formerly Ft. Worth Army Air Force Base) 
in Ft. Worth, Texas, dating from the time 
of his discharge from active duty.  The 
AOJ also should attempt to obtain copies 
of the veteran's complete medical records 
from Lyster Army Hospital at Ft. Rucker, 
Alabama, since approximately 1967.  

4.  The AOJ should make an additional 
attempt to obtain treatment records from 
Dr. L. Dwight Baker, Jr., Dothan, Alabama, 
and Dr. William Owen, Jr., Dothan, 
Alabama.  

5.  The AOJ should make an additional 
request to the veteran to provide VA with 
properly executed release forms so that 
attempts can be made to obtain treatment 
records from Dr. Gregory A. Johns, Dr. 
David Pope, Dr. Carole L. Johnson, Dr. 
Charles N. Moulthrop, and Dr. James A. 
Robeson.  

6.  The veteran should be afforded an 
additional VA examination of the back, 
legs, and feet.  The claims folder must be 
made available to the examiner for review.  
The examiner should reconcile the various 
diagnoses of record for each of these 
conditions.  In addition, the examiner is 
requested to provide an opinion on the 
etiology of each diagnosed condition, to 
include whether it is at least as likely 
as not (50/50 split in the evidence) that 
each of the conditions was incurred in or 
is related to service.  In particular, the 
examiner should reference and discuss the 
service medical records that (1) indicate 
the veteran's involvement in an airplane 
crash during service during which he 
sustained injuries to the right buttock, 
both knees, and the left hand; (2) the in-
service diagnosis of pes planus; and (3) 
the diagnosis of a left foot injury in 
1954, possibly while serving in the Army 
Reserve.  

7.  Following completion of the foregoing, 
if the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a discussion of all 
pertinent laws and regulations and the 
VCAA.  Allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the AOJs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


